DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s appreciation for the indication of allowable claims 6-8 and 10-12 made on 03/28/2022 has been acknowledged.
	Applicant is silent in regard of the foreign priority. Therefore, the current benefit accords to the application’s filing date 08/13/2020.
 	Applicant’s corrections filed 05/24/2022 with respect to claim objections for claim(s) 1, 6, 8, 15, and 20 made on 03/28/2022 has been considered and most of the objection to the claims is withdrawn. Claim 8 still has an issue with contingent limitation.
 	Applicant’s corrections filed 05/24/2022 with respect to claim rejection under 101 for claim(s) 20 made on 03/28/2022 has been considered and the claim rejection under 101 to the claim is withdrawn.
	Applicant’s corrections filed 05/24/2022 with respect to claim rejection under 112(b) for claim(s) 1, 5, 11-13, 15, and 19-20 made on 03/28/2022 has been considered and most of claim rejection under 112(b) to the claim is withdrawn. Claim 13 still has an indefinite issue.
 	Applicant's arguments filed 05/24/2022 with respect to claim(s) 1, 15, and 20 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s argument:	On pgs. 10-11, Applicant argues that Rengarajan et al. (US 2017/0272310 A1) in view of Bi et al. (CN 103596253 A) does not disclose claims 1, 15, and 20 with incorporated features similar to claim 5. Applicant particularly argues that Bi does not disclose “the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period and that exceed a reference threshold” because “Bi merely teach determining whether the total load of the macro cell is larger than the sum”.	Examiner’s response:	The Examiner respectfully disagrees. Bi teaches on pg. 9 at sections 6 that at step 301, business load amount historical data of a macro base station is used to predict total business load amount of a macrocell, and on pg. 9 at second to last section that at step 306, the total business load amount may be greater than a maximum traffic load capacity of the macro base station. In other words, Bi teaches “the first historical load indicator (=business load amount historical data) of the AP (=macro base station) is used to indicate a quantity of traffic rates (=total business load amount) of the AP that are in a data collection period (=historical data) and that exceed a reference threshold (=greater than a maximum traffic load capacity)”.	In an attempt to clarify the examiner’s interpretation of the claim language and the Bi reference, the Examiner contacted Ms. Donghua Deng (Reg. # 70,622). Ms. Deng explained that the claim language for “a quantity of traffic rates” is to be interpreted as “a number of times of traffic rates” as opposed to “a total amount of traffic rates” as interpreted by the Examiner. While the Examiner and the Applicant agreed that the claim language for “a quantity of traffic rates” can be interpreted differently, the Examiner noted to perform an updated search based on Applicant’s interpretation. Therefore, the Examiner provides a new rejection in view of previously cited reference Rengarajan and new references Zhang et al. (US 2019/0190852 A1) and Gell et al. (US 2017/0026263 A1) as necessitated by Applicant’s amendment. 	The Examiner suggests to clarify the claim language for “a quantity of traffic rates” because if the quantity (number of times) is one (“1”) then Bi still teaches the limitation because the one total business load amount is still a past data and is greater than the maximum traffic load capacity. 

Examiner’s note
 	The Examiner also suggest to further amend the independent claims to teach “the historical load indicator comprises and the second historical load indicator are used to predict the load because it is more accurate, as taught by Applicant’s specification in [0011].

Allowable Subject Matter
 	Claim(s) 6-8 and 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the application’s filing date 08/13/2020.
Claim Objections
 	Claim(s) 8, 15, and 20 is/are objected to because of the following informalities:  
Claim 8 has an issue with contingent limitations. According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not give patentable weight to the contingent limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace “when” with “in response to” to make the contingent limitation a requirement.	Claim 8 recites “a second historical load indicator” but it should be “[[a]] the second historical load indicator” because claim 1 already recites “a second historical load indicator”.	Claims 15 and 20 recite “for each AP in the plurality of APs, predicting, based on radio frequency information of the AP, load of the AP in a target duration after a current moment” but it should be “for each AP in the plurality of APs, predicting, based on radio frequency information of the AP, a load of the AP in a target duration after a current moment” based on similar claim 1.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation "the currently allocated radio frequency resource" in “obtaining network usage of the plurality of APs in the currently allocated radio frequency resource”.  There is insufficient antecedent basis for this limitation in the claim. Applicant may want to remove “currently” from the claim.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is dependent on claim 15 which already recites all the limitations of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-4, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Zhang et al. (US 2019/0190852 A1) and Gell et al. (US 2017/0026263 A1).

Regarding claim 1, Rengarajan discloses A radio frequency resource allocation method, comprising:
obtaining radio frequency information of a plurality of access points (APs) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for each AP in the plurality of APs, predicting, based on radio frequency information of the AP, a load of the AP in a target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on the predicted loads of the plurality of APs during the target duration (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations, such as frequency channels and bandwidths of the channels (=radio frequency resource), based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) that will occur in the future (=target duration) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated. See also Fig. 8, [0084], [0090]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future and performs optimization based on the determined predictions), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels),
wherein the predicting, based on radio frequency information of the AP, a load of the AP in a target duration after a current moment comprises (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future):
determining a historical load indicator of the AP based on the radio frequency information of the AP (Fig. 8, [0082]-[0084]: cloud controller processes statistical data that includes histogram across a measurement interval for loads of APs 14/nodes. The processing is based on reports received from APs 14/nodes, wherein the reports includes information for throughput, signal strength, load, etc.), wherein the historical load indicator comprises one or a combination of a first historical load indicator and a second historical load indicator ([0082], [0084]: histogram includes historical data for parameters, such as loads), the second historical load indicator is used to indicate an average traffic rate of the AP in the data collection period ([0084]: historical data from similar periods in the past are used to predict future load. For example, [0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time. Note: transmitted and received are written in the past tense; therefore, the information is historical information), and the first historical load indicator and the second historical load indicator are used to describe historical load of the AP ([0082]-[0084]: historical data, such as loads, from similar periods in the past are statistical data, such as loads, from the past for each AP); and
predicting, based on the historical load indicator of the AP, a predicted load indicator of the AP in the target duration after the current moment (Figs. 3 and 8, [0041], [0084]: servers 20 / cloud controller predict probable loads from different nodes for future time periods ranging from several minutes to several hours or days into the future based on statistical data including the histogram that comprises historical data for parameters, such as loads), wherein the predicted load indicator comprises one or a combination of a first predicted load indicator and a second predicted load indicator ([0084]: the load predictions include volume of traffic and potential data rates), and the first predicted load indicator and the second predicted load indicator are used to describe predicted load of the AP ([0084]: the volume of traffic and potential data rates are used to describe the load predictions of the different nodes).
While Rengarajan discloses the histogram includes historical data for parameters, such as loads, Rengarajan does not disclose the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period.
However, Zhang discloses in [0077] to predict traffic of a to-be-processed data stream of a first executor based on historical information, and Zhang further discloses the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period and that exceed a reference threshold ([0078]-[0079]: the historical information (=first historical load indicator) includes statistics of traffic information of data processed (=traffic rate) in a historical time period (=data collection period) and is obtained by collecting the statistics for multiple times (=quantity), wherein the statistic is about data traffic by the first executor in the historical time period, i.e., the past 24 hours).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang.
	Doing so provides the method to predict traffic of the to-be-processed data stream of the executor at multiple moments in a time period (Zhang: [0077]-[0079])
Zhang does not disclose, and therefore, Rengarajan in view of Zhang does not disclose, the historical information includes statistics of traffic information that were collected multiple times and that exceed a reference threshold.
However, Gell discloses in [0515] traffic information includes a number of traffic flows with a rate that exceed a reference threshold ([0515]: the number of traffic flows with a rate greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang, and that have traffic flows with a rate greater than a threshold, as taught by Gell.
Doing so provides a method to use the traffic information to make a block placement decision (Gell: [0514]) which is optimized by taking the network status into consideration because some links in a network may be load heavy (Gell: 0513]), wherein links are between two network nodes or between a host and an edge network node (Gell: [0491]).

Regarding claim 15, Rengarajan discloses A radio frequency resource allocation device (Fig. 6, [0051]: server 20), comprising:
a memory and a processor (Fig. 6: processor 202 and memory 210), wherein the memory stores at least one instruction that, when executed by the processor, causes the processor to implement ([0055]: memory 210 includes programs with instructions for implementing logical functions and are accessed by processor 202):
obtaining radio frequency information of a plurality of access points (APs) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for each AP in the plurality of APs, predicting, based on radio frequency information of the AP, load of the AP in a target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on the predicted loads of the plurality of APs during the target duration (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations, such as frequency channels and bandwidths of the channels (=radio frequency resource), based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) that will occur in the future (=target duration) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated. See also Fig. 8, [0084], [0090]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future and performs optimization based on the determined predictions), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels),
wherein the predicting, based on radio frequency information of the AP, a load of the AP in a target duration after a current moment comprises (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future):
determining a historical load indicator of the AP based on the radio frequency information of the AP (Fig. 8, [0082]-[0084]: cloud controller processes statistical data that includes histogram across a measurement interval for loads of APs 14/nodes. The processing is based on reports received from APs 14/nodes, wherein the reports includes information for throughput, signal strength, load, etc.), wherein the historical load indicator comprises one or a combination of a first historical load indicator and a second historical load indicator ([0082], [0084]: histogram includes historical data for parameters, such as loads), the second historical load indicator is used to indicate an average traffic rate of the AP in the data collection period ([0084]: historical data from similar periods in the past are used to predict future load. For example, [0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time. Note: transmitted and received are written in the past tense; therefore, the information is historical information), and the first historical load indicator and the second historical load indicator are used to describe historical load of the AP ([0082]-[0084]: historical data, such as loads, from similar periods in the past are statistical data, such as loads, from the past for each AP); and
predicting, based on the historical load indicator of the AP, a predicted load indicator of the AP in the target duration after the current moment (Figs. 3 and 8, [0041], [0084]: servers 20 / cloud controller predict probable loads from different nodes for future time periods ranging from several minutes to several hours or days into the future based on statistical data including the histogram that comprises historical data for parameters, such as loads), wherein the predicted load indicator comprises one or a combination of a first predicted load indicator and a second predicted load indicator ([0084]: the load predictions include volume of traffic and potential data rates), and the first predicted load indicator and the second predicted load indicator are used to describe predicted load of the AP ([0084]: the volume of traffic and potential data rates are used to describe the load predictions of the different nodes).
While Rengarajan discloses the histogram includes historical data for parameters, such as loads, Rengarajan does not disclose the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period.
However, Zhang discloses in [0077] to predict traffic of a to-be-processed data stream of a first executor based on historical information, and Zhang further discloses the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period and that exceed a reference threshold ([0078]-[0079]: the historical information (=first historical load indicator) includes statistics of traffic information of data processed (=traffic rate) in a historical time period (=data collection period) and is obtained by collecting the statistics for multiple times (=quantity), wherein the statistic is about data traffic by the first executor in the historical time period, i.e., the past 24 hours).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang.
	Doing so provides the method to predict traffic of the to-be-processed data stream of the executor at multiple moments in a time period (Zhang: [0077]-[0079])
Zhang does not disclose, and therefore, Rengarajan in view of Zhang does not disclose, the historical information includes statistics of traffic information that were collected multiple times and that exceed a reference threshold.
However, Gell discloses in [0515] traffic information includes a number of traffic flows with a rate that exceed a reference threshold ([0515]: the number of traffic flows with a rate greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang, and that have traffic flows with a rate greater than a threshold, as taught by Gell.
Doing so provides a method to use the traffic information to make a block placement decision (Gell: [0514]) which is optimized by taking the network status into consideration because some links in a network may be load heavy (Gell: 0513]), wherein links are between two network nodes or between a host and an edge network node (Gell: [0491]).

Regarding claim 20, Rengarajan discloses A non-transitory computer-readable storage medium storing at least one instruction that, when executed by one or more processors, causes the one or more processors to implement ([0055]: memory 210 includes programs with instructions for implementing logical functions and are accessed by processor 202):
obtaining radio frequency information of a plurality of access points (APs) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for each AP in the plurality of APs, predicting, based on radio frequency information of the AP, load of the AP in a target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on the predicted loads of the plurality of APs during the target duration (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations, such as frequency channels and bandwidths of the channels (=radio frequency resource), based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) that will occur in the future (=target duration) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated. See also Fig. 8, [0084], [0090]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future and performs optimization based on the determined predictions), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels),
wherein the predicting, based on radio frequency information of the AP, a load of the AP in a target duration after a current moment comprises (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predict the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future):
determining a historical load indicator of the AP based on the radio frequency information of the AP (Fig. 8, [0082]-[0084]: cloud controller processes statistical data that includes histogram across a measurement interval for loads of APs 14/nodes. The processing is based on reports received from APs 14/nodes, wherein the reports includes information for throughput, signal strength, load, etc.), wherein the historical load indicator comprises one or a combination of a first historical load indicator and a second historical load indicator ([0082], [0084]: histogram includes historical data for parameters, such as loads), the second historical load indicator is used to indicate an average traffic rate of the AP in the data collection period ([0084]: historical data from similar periods in the past are used to predict future load. For example, [0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time. Note: transmitted and received are written in the past tense; therefore, the information is historical information), and the first historical load indicator and the second historical load indicator are used to describe historical load of the AP ([0082]-[0084]: historical data, such as loads, from similar periods in the past are statistical data, such as loads, from the past for each AP); and
predicting, based on the historical load indicator of the AP, a predicted load indicator of the AP in the target duration after the current moment (Figs. 3 and 8, [0041], [0084]: servers 20 / cloud controller predict probable loads from different nodes for future time periods ranging from several minutes to several hours or days into the future based on statistical data including the histogram that comprises historical data for parameters, such as loads), wherein the predicted load indicator comprises one or a combination of a first predicted load indicator and a second predicted load indicator ([0084]: the load predictions include volume of traffic and potential data rates), and the first predicted load indicator and the second predicted load indicator are used to describe predicted load of the AP ([0084]: the volume of traffic and potential data rates are used to describe the load predictions of the different nodes).
While Rengarajan discloses the histogram includes historical data for parameters, such as loads, Rengarajan does not disclose the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period.
However, Zhang discloses in [0077] to predict traffic of a to-be-processed data stream of a first executor based on historical information, and Zhang further discloses the first historical load indicator of the AP is used to indicate a quantity of traffic rates of the AP that are in a data collection period and that exceed a reference threshold ([0078]-[0079]: the historical information (=first historical load indicator) includes statistics of traffic information of data processed (=traffic rate) in a historical time period (=data collection period) and is obtained by collecting the statistics for multiple times (=quantity), wherein the statistic is about data traffic by the first executor in the historical time period, i.e., the past 24 hours).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang.
	Doing so provides the method to predict traffic of the to-be-processed data stream of the executor at multiple moments in a time period (Zhang: [0077]-[0079])
Zhang does not disclose, and therefore, Rengarajan in view of Zhang does not disclose, the historical information includes statistics of traffic information that were collected multiple times and that exceed a reference threshold.
However, Gell discloses in [0515] traffic information includes a number of traffic flows with a rate that exceed a reference threshold ([0515]: the number of traffic flows with a rate greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include historical information about traffic information of data processed/data traffic of an executor that are collected for multiple times in a historical time period, as taught by Zhang, and that have traffic flows with a rate greater than a threshold, as taught by Gell.
Doing so provides a method to use the traffic information to make a block placement decision (Gell: [0514]) which is optimized by taking the network status into consideration because some links in a network may be load heavy (Gell: 0513]), wherein links are between two network nodes or between a host and an edge network node (Gell: [0491]).

Regarding claim(s) 2 and 16, Rengarajan in view of Zhang and Gell discloses all features of claim(s) 1 and 15 as outlined above. 
Rengarajan discloses wherein the radio frequency information of the AP comprises received signal strength indicator (RSSI) information between the AP and each neighboring AP ([0033], [0044], [0057]: the measurements and gathered information (=radio frequency information) include signal strengths between all APs 14/nodes including in-network interferers and out-of-network interferers. [0070]: the measurement data includes RSSI), and user usage data of the AP ([0033], [0044], [0081]: the measurements and gathered information (=radio frequency information) include data rates between all nodes and between all nodes and all client devices. It also includes loads/throughputs, data rate of each link, traffic load, queue utilization of APs, etc. (=user usage data)).

Regarding claim(s) 3 and 17, Rengarajan in view of Zhang and Gell discloses all features of claim(s) 2 and 16 as outlined above. 
Rengarajan discloses wherein the user usage data of the AP comprises data traffic of the AP in a data collection period ([0081]: AP 14 measures occupancy of transmit queue and queue utilization over a time (=data collection period), wherein these measurements are related to traffic flows (=data traffic)).

Regarding claim(s) 4 and 18, Rengarajan in view of Zhang and Gell discloses all features of claim(s) 2 and 16 as outlined above. 
Rengarajan discloses wherein the user usage data of the AP comprises channel utilization and an interference rate of the AP in a data collection period ([0081]: AP 14 measures occupancy of transmit queue and queue utilization (=channel utilization) over a time (=data collection period), wherein these measurements are related to traffic flows. [0033], [0037]: the measurement also includes measuring an amount of interferences and the amount of time a medium is busy due to interference).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Zhang et al. (US 2019/0190852 A1), Gell et al. (US 2017/0026263 A1), Kwan et al. (US 2017/0026888 A1), and Chintalapudi et al. (US 2011/0304503 A1).

Regarding claim(s) 9, Rengarajan in view of Zhang and Gell discloses all features of claim(s) 1 as outlined above. 
While Rengarajan discloses wherein the allocating a radio frequency resource to each of the plurality of APs based on the predicted loads of the plurality of APs comprises (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations, such as frequency channels and bandwidths of the channels (=radio frequency resource), based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) that will occur in the future (=target duration) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated. See also Fig. 8, [0084], [0090]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future and performs optimization based on the determined predictions), Rengarajan in view of Zhang and Gell does not disclose grading and sorting the plurality of APs based on first predicted load indicators of the plurality of APs, to obtain a sorting result of the plurality of APs, and sorting APs at a same level based on second predicted load indicators; and allocating the radio frequency resource to each of the plurality of APs based on the sorting result of the plurality of APs.
However, Kwan discloses in Fig. 5, [0139]-[0140]: to optimize efficient use of resources, one or more APs are powered off and other APs are initiated to perform handover, and Kwan further discloses grading and sorting the plurality of APs based on first predicted load indicators of the plurality of APs, to obtain a sorting result of the plurality of APs (Fig. 5, [0137]-[0138]: central management system 118 ranks each of the predicted load changes for each APs in a predetermined order, i.e., the predetermined order can be an ascending order representing a range of predicted load changes related to APs); and
allocating the radio frequency resource to each of the plurality of APs based on the sorting result of the plurality of APs (Fig. 5,[0137]-[0138]: after solving an optimization problem based on ranking, [0139]-[0140]: optimize efficient use of resources, one or more APs are powered off and other APs are initiated to perform handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller, as taught by Rengarajan, to rank each AP in a predetermined order based on predicted load changes of the APs and to optimize efficient use of resources by powering off APs and initiating handover for APs, as taught by Kwan.
Doing so provides energy savings and loadings for the radio access network (Kwan: [0140]).
While Rengarajan discloses in [0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time, Rengarajan in view of Zhang, Gell, and Kwan does not disclose sorting APs at a same level based on second predicted load indicators.
However, Chintalapudi discloses in [0094]: clustering similar APs by computing the similarity between two AP cluster as the average similarity between all inter-cluster pairs of APs and cluster them within the same priority.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller to determine average data rate for each AP 14, as taught by Rengarajan, and to cluster APs within the same priority based on average similarity, as taught by Chintalapudi.
Doing so provides hierarchical clustering with APs that are similar greater than 90% to reduce single AP clusters (Chintalapudi: [0094]).

	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Zhang et al. (US 2019/0190852 A1), Gell et al. (US 2017/0026263 A1), and Watanabe et al. (US 2020/0257568 A1).

Regarding claim(s) 13, Rengarajan in view of Zhang and Gell discloses all features of claim(s) 1 as outlined above. 
Rengarajan discloses wherein after the allocating a radio frequency resource to each of the plurality of APs based on the predicated loads of the plurality of APs (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations, such as frequency channels and bandwidths of the channels (=radio frequency resource), based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) that will occur in the future (=target duration) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated. See also Fig. 8, [0084], [0090]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future and performs optimization based on the determined predictions), the method further comprises:
obtaining network usage of the plurality of APs in the currently allocated radio frequency resource (Fig. 3, [0041]: at step 56, servers 20 store subsequent measurements after associated optimizations. [0032]: steps 51-58 may be performed in any order and may be repeated. Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 3, [0038], [0041]: the optimizations (=radio frequency resource) include frequency channels and bandwidths of the channels. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes); and
comparing and evaluating the network usage of the plurality of APs in the currently allocated radio frequency resource with network usage of the plurality of APs before the currently allocated radio frequency resource (Fig. 3, [0041]: at step 56, servers 20 store measurements from the nodes, results from the optimizations, and subsequent measurements after associated optimizations to determine trends and patterns. Fig. 3, [0038], [0041]: the optimizations (=radio frequency resource) include frequency channels and bandwidths of the channels. Fig. 8, [0082]-[0083]: cloud controller processes the statistical data from a measurement interval, i.e., segment data into periods with similar load characteristics and correlate data across time); and
obtaining a comparison evaluation indicator ([0041]: the trends and patterns are obtained from the measurements and subsequent measurements).
Rengarajan in view of Zhang and Gell does not disclose, but Watanabe discloses wherein the comparison evaluation indicator is used to reflect a gain brought by the currently allocated radio frequency resource (Fig. 5, [0106], [0109]: a node control device uses table A that shows an average traffic of different base stations of different communication nodes 200. For example, for base station 300-1A of communication node 200-1, a comparison is made for 6/30 and 7/7 at different times, such as 0am-1am. There’s a traffic gain of 20 Mbps in 7/7 over 6/30. Fig. 1, [0055], [0059]: node control device determines and acquires resource usage and usage time of communication node 200-a. Note: the resource usage on 7/7 (=currently allocated radio frequency resource) is the current resource because 6/30 is in the past and 7/21 is in the future).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller to determine the trends and patterns, as taught by Rengarajan in [0041], as a table showing an average traffic of different base stations of different communication nodes for different days and times for a past used resource and a current used resource, as taught by Watanabe.
Doing so allows the node control device to forecast traffic passing through each base station (Watanabe: Fig. 5, [0106], [0110]).

Regarding claim(s) 14, Rengarajan in view of Zhang, Gell, and Watanabe discloses all features of claim(s) 13 as outlined above. 
Rengarajan discloses wherein after the obtaining a comparison evaluation indicator, the method further comprises ([0041]: the trends and patterns are obtained from the measurements and subsequent measurements):
optimizing, based on the comparison evaluation indicator, a parameter used for allocating the radio frequency resource (Figs. 4 and 8, [0090]: the trends are used to allow for optimization 70 to be performed. Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478